Appendix 99.1 BioAmber Announces Year End Operational and Financial Results for 2015 Montreal, Canada, March 14, 2016. BioAmber Inc. (NYSE: BIOA), a leader in renewable materials announced operational and financial results for the three months and year ended December 31, 2015.The highlights included: · Sales of bio-succinic acid in the fourth quarter were $1.1 million, including initial shipments to PTTMCC Biochem, an important off-taker requiring high purity succinic acid to make bioplastic; · Over 100 companies tested and qualified the bio-succinic acid produced in Sarnia; · After the quarter, Mitsui & Co. invested $CDN25 million in the Sarnia joint venture, increasing its equity stake from 30% to 40% and committing to play a bigger role in commercialization. “We made excellent progress in Sarnia during the fourth quarter.Fermentation continued to perform very well and purification improved steadily over the quarter as we spent more time operating the equipment, made minor modifications to the process and our operators gained experience.We encountered typical problems expected during a start-up, but we were successful in producing quality product at a competitive cost, and initiating customer sales” said Jean-Francois Huc, BioAmber’s Chief Executive Officer.“Mitsui & Co.’s recent investment in Sarnia strengthens our balance sheet and is a strong endorsement from a leading global player that is very active in the renewables sector and has intimate knowledge of the Sarnia plant,” he added.
